Title: Hannah Storer Green to Mary Smith Cranch, 22 September 1775
From: Green, Hannah Storer
To: Cranch, Mary Smith


     
      My Dear Friend
      Westfield Sepr. 22d. 1775
     
     I suppose you have received a Letter from me which upon recol­lection, I’m sensible, bears evident tokens of a disorderd mind, but I hope, the distraction of the times, together with being in a great hurry for fear of losing the opportunity, will plead my excuse; and as I know you to be a friend I am sure you will not expose me; and indeed had it not been to such a one I should not have attempted writing at a time when my spirits were much agitated between hope and fear and tossed about like the waves of the Sea.—I wish you would let me hear from you. I want to know how you all do. Thro’ the divine goodness we are in health. I would add more but Brother Storer is below and I want to be with him as much as I can so I know you will excuse me.
     
      I am Affectionately Your Friend,
      Hannah Green
     
     
      P.S. I have a favor to ask of you, in case we should return to Boston we should be glad of a Seat at Dr. Coopers in the Pew with the Widow Cotton without incommoding her, now as we mean to make application to Mr. Hancock I would ask you to speak to Mrs. Adams about it to know whether she thought Mr. Adams would be kind eno’ to ask Mr. Hancock about it. I do not mean to lay Mr. Adams under any obligation upon our account but if he would be kind eno’ to speak to him for us, I should be obliged to him. Be sure so as not to incommode Mrs. Cotton but only to take a Seat with her (as we suppose there will be full room eno’ and to spare for both). Yours and Mrs. Adams’s advice and assistance in this as well as any other instance will be gratefully receivd by Your friend,
     
     
      H.G.
     
    